Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
Response to Applicants’ New Claim Amendment 
2.	Applicants’ claim amendment filed 08/22/2022 has been fully considered; however, the amendment has not been entered for the following reasons. 
3.	Amendment to claims 1, 9, and 11 present new issues that have not been previously been considered.  In particular, the applicants, for the first time in prosecution of this application, amended claim 1to include a new limitation “wherein diacetone acrylamide is used as a crosslinking monomer”.  The applicants also, for the first time in prosecution of this present application, amended claims 9 and 11 to include the limitation “0.1 to 5 % by weight of at least one crosslinking monomer of diacetone acrylamide”.  Written descriptive support for this new amendment is found at paragraphs [0040]-[0042] and [0044] of the specification as originally filed.  
Amendment to claims 1, 9, and 11 causes the same to have a new scope that was not previously considered because the particular amendment to claims 1, 9, and 11 now requires a new combination of limitations not previously considered.  Also, the entry of this amendment may require material alteration of the rejections of record set forth in the Final Office action mailed 06/20/2022.
Therefore, the amendment, which raises new issues and requires further consideration and/or search, is not entered.
4.	Given that the amendment is not being entered, applicants’ arguments, with respect to rejections of record, based on the possibility of entry of amendment as set forth on pages 9 and 10 of their Remarks filed 08/22/2022 are rendered moot

5.	Despite non-entry of the claim amendment dated 08/22/2022, in the interest of better enabling the applicants to assess the patentability of their claims, the following advisory is given:
6.	Applicants continue to argue at pages 9 and 10 of their Remarks filed 08/22/2022 that Engle requires a polar component or polar polymer while the current application specifically describes using isobornyl (meth)acrylate which has low polarity and thus may increase the resistance of the coating film to a polar medium such as ethanol (see paragraph [0223] of applicants’ disclosure).  The applicants further argue that in order to obtain coatings with excellent alcohol resistance, it is often desirable to use larger amounts of isobornyl (meth)acrylate to provide coatings with lower polarity,  
	However, these arguments are not persuasive at this time. As mentioned in the Non-Final Office action mailed 12/21/2021 and also in paragraph 6 of the Final Office action mailed 06/20/2022, while Engel does not mention the polymeric core or polymeric shell forming from a monomer mixture comprising 1-9 wt. % of isobornyl (meth)acrylate (relative to the weight of the corresponding monomers mixture for the polymeric core or shell) with sufficient specificity to constitute anticipation within the meaning of 35 USC 102, they do disclose that the core of the particles is made of monomers mixture comprising, inter alia, 0-40 parts by weight of at least one monomer selected from bicyclic alkyl (meth)acrylates, preferably isobornyl methacrylates, and the shell is formed from, inter alia, 0-65 parts by weight of bicyclic alkyl (meth)acrylates, preferably isobornyl methacrylates for the purposes of preparing desired aqueous dispersion of core/shell latex particles suitable for coatings (Paragraphs [0001], [0014]-[0015], and [0025]-[0030]).  They also disclose that these core and shell materials provide advantages for coating purposes (Paragraphs [0025]-[0028]).  These amounts of isobornyl methacrylates in the monomer mixture taught by Engel et al. overlap with that presently claimed, i.e., 1-9 wt. % of isobornyl methacrylate in the monomer mixture.  Thus, it would have been obvious to one of ordinary skill in the art to employ core and shell prepared from monomer mixtures comprising optimum or workable amounts of isobornyl methacrylates, with a reasonable expectation of successfully preparing advantageous aqueous polymer dispersion of core/shell latex particles for coating purposes as suggested by Engel.
Moreover, the claims as recited do not exclude the presence of polar component or polar polymer taught by Engel.  The claim only broadly recites “isobornyl (meth)acrylate” and does not require the presence of an isobornyl (meth)acrylate having low polarity.  Applicants only point to what is disclosed in the current application (e.g., paragraph 0023), NOT to the language of the claims of the present application.  Thus, it is not required for Engel to teach or suggest isobornyl (meth)acrylate having low polarity.  Accordingly, Engel does not teach away from what is claimed in the current application.
	Additionally, by virtue of using the transitional phrase “comprising” the claims do not preclude the presence of additional ingredients, including any polar element taught by Engel. 
(2)  Paragraph 0023 of current application as mentioned by applicants discloses, among other things, “….it is believed that isobornyl (meth)acrylate has a low overall polarity, and thus may increase the resistance of the coating film to a polar medium such as ethanol” (Emphasis added).  Applicants do not point to anywhere else in the specification to show supporting evidence (including data or working examples on the record) that the use of isobornyl (meth)acrylate having low polarity result in coating films having desired properties.  
Finally, even though applicants argue that their isobornyl (meth)acrylate has low polarity, it is still true that there is some polarity present in the isobornyl (meth)acrylate.  There is no exclusion of isobornyl (meth)acrylate with no polarity.  The applicants also do not argue the extent of polarity that exist in the polar component or polar polymer taught by Engel.  


/HANNAH J PAK/Primary Examiner, Art Unit 1764